Citation Nr: 1451567	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for internal hemorrhoids with post anal fissure and bowel leakage.

2.  Entitlement to an increased rating in excess of 10 percent for multilevel degenerative disc disease of the lumbosacral spine.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy in the right lower extremity, to include the propriety of the reduction from 20 percent.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy in the left lower extremity, to include the propriety of the reduction from 20 percent.

5.  Entitlement to service connection for nerve damage in the right upper extremity.  

6.  Entitlement to service connection for nerve damage in the left upper extremity.  



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983; and from May 1990 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2007 rating decision, the RO in Huntington, West Virginia, granted service connection for internal hemorrhoids with post anal fissure and assigned a noncompensable rating.  In January 2014, the Board remanded this issue for additional development, effective April 1, 2007.  In a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) recharacterized the issue to account for the Veteran's reports of bowel leakage in connection with his hemorrhoids and assigned a rating of 10 percent under Diagnostic Code (DC) 7336-7332, effective April 1, 2007.

In a January 2014 rating decision, the RO in Atlanta, Georgia, denied a rating in excess of 10 percent for the Veteran's low back disability; proposed a rating reduction from 20 percent each to 10 percent each for radiculopathy in both lower extremities; and denied service connection for nerve damage in both upper extremities.  In an April 2014 rating decision, the RO finalized the rating reduction to 10 percent for radiculopathy in each lower extremity.  The Veteran submitted a notice of disagreement for each of these issues in February 2014 and May 2014.  Therefore, these issues are under the Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.201, 20.302 (2013).

Rating reductions claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reductions resulted from the Veteran's claim for a higher rating for his lower extremities, and he continued to request a higher rating even after the reductions were finalized.  See May 2014 notice of disagreement.  Therefore, both the increased rating claim and the propriety of the rating reduction are on appeal.

Although the Veteran initially requested a Board hearing, he withdrew that request in June 2013 and has not requested another hearing.  See 38 C.F.R. § 20.704(e).

In August 2014, the Board asked the Veteran to clarify representation as there appeared to be some discrepancy about this.  That same month, the Veteran submitted a form appointing the Georgia Department of Veterans Services as his representative.  However, in September 2014, the Board received a communication from the Veteran, in which he stated that he wished to represent himself.  

The claims file is now entirely in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the hemorrhoid issue to obtain any outstanding treatment records identified by the Veteran and provide a new VA examination.  The AOJ did not substantially comply with the remand directives; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2014, the Veteran identified outstanding private medical records of treatment for hemorrhoids provided by Dr. Lomboy from May 2007 forward, and authorized the release of these records to VA.  There is no indication that the AOJ attempted to obtain these records.  

Further, although the Veteran was afforded a VA examination in April 2014, the examiner did not indicate whether, and to what extent, the Veteran's hemorrhoids have interfered with his employment, as directed by the prior remand.  

For the remaining issues, as noted above, the Veteran submitted a timely notice of disagreement.  VA has not yet provided a statement of the case; therefore, the Board has no discretion, and a remand is required for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the private medical records identified by the Veteran in his February 2014 release (i.e., treatment records from Dr. Lomboy from May 2007 forward), after obtaining new authorization from the Veteran if necessary.  All requests and responses should be documented, and all documents received must be associated with the claims file.  If any identified records are unavailable, notify the Veteran of the attempts and any further attempts that will be made, and allow an opportunity to provide the records.  

2.  If newly received evidence shows a change in the disability afford the Veteran a new VA examination that includes an opinion as to the impact of the Veteran's disability on employment.

If there is no indication of a change in the disability, refer the claims file to the individual who conducted the April 2014 VA examination, or another appropriate examiner if that individual is unavailable, for an addendum opinion regarding the Veteran's hemorrhoids with bowel leakage.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

(a)  Upon review of any additional records that are obtained upon remand, is there any change the opinion as to the severity of the Veteran's disability?

(b)  The examiner must provide an opinion as to whether, and to what extent, the Veteran's hemorrhoids or related symptoms, to include bowel leakage, interfere with his employment, with consideration of the Veteran's lay reports in this regard.  The examiner failed to do this in the prior report.  As stated in the prior remand, the Veteran indicated that he stayed home ten days due to his hemorrhoids over the prior year.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

4.  Provide the Veteran with a statement of the case on the issues of entitlement to an increased rating in excess of 10 percent for his low back disability; entitlement to a rating in excess of 10 percent for radiculopathy in the left and right lower extremities, to include the propriety of the reduction from 20 percent for each extremity; and entitlement to service connection for nerve damage in the left and right upper extremities.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

